DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 3 June 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that it would be a serious burden to search and examine all of the groups together.  This is not found persuasive because the application is a 371 of a PCT application and restriction was correctly made under the unity of invention standard.  The cited requirements in the traversal are for domestically filed applications and do not apply to the instant application.  
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, suggest or render obvious the claimed package structure for orienting and cooling a polyester during a polyester sterilization process.  The closest prior art of record has been determined to be Clarke et al. (WO 2016/166323), Freeman et al. (US 8,252,228) and Boix et al. (US 2005/0003007). Clarke et al. discloses a storage system with partition means for storing and cooling goods.  Clarke et al. teaches that some compartments can contain water for cooling the goods being stored.  Freeman et al. and Boix et al. regard the sterilization of polymer, such as PLGA, using e-beam irradiation.  Freeman et al. generically teaches that the polymer can be cooled down prior to sterilization (see col. 6, lines 21-46) and Boix et al. teaches that cooling baths of ice water or dry ice can be used to cool the polymeric material (see [0019]).  One of ordinary skill in the art would not have been motivated to have combined the partitioned storage system of Clarke et al. with the sterilization methods of either Boix et al. or Freeman et al. and would not have arrived at the claimed apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of withdrawn claims 6-22.  The claims will need to be cancelled in order to allow this application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774